Case 1:20-cv-03589-EK-VMS Document 36 Filed 12/02/20 Page 1 of 1 PageID #: 114




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                                 QUEENS DIVISION
TRACY MORANO,

  Plaintiff,

-vs-                                               CASE NO.: 1:20-CV-3589

EXPERIAN INFORMATION
SOLUTIONS, INC., VERIZON
COMMUNICATIONS INC., CREDIT ONE
BANK, N.A. and COMENITY BANK,

  Defendants.
                                      /


                                 NOTICE OF SETTLEMENT

        Plaintiff, TRACY MORANO, by and through the undersigned counsel, hereby notifies

the Court that Plaintiff and Defendant, VERIZON COMMUNICATIONS INC., have reached a

settlement with regard to this case and are presently drafting and finalizing the settlement

agreement, and general release or documents. Upon execution of the same, the parties will file

the appropriate dismissal documents with the Court.

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via electronic mail this 2nd day of December, 2020 to the following: all parties of record via the

court’s CM/ECF Server.

                                                             /s/ Octavio “Tav” Gomez
                                                             Florida Bar No.: 0338620
                                                             Morgan & Morgan, Tampa, P.A.
                                                             201 N. Franklin Street, Suite 700
                                                             Tampa, Florida 33602
                                                             Telephone: 813-225-2645
                                                             Facsimile: (813) 983-2889
                                                             TGomez@ForThePeople.com
                                                             DGagliano@ForThePeople.com
                                                             Attorney for Plaintiff
